Jackson, Chief Justice.
[Barry & Company sued Usry et al. on a promissory note. Defendants pleaded the general issue and failure of consideration, in that the note was given for a fertilizer *712purchased for the purpose of increasing, the productiveness of defendants’ land in 1878 ; that the lands were well prepared, the fertilizer properly applied, the crops well cultivated and the seasons tolerably propitious ; but the fertilizers were worthless and of no benefit.
On the trial, plaintiffs introduced the notes sued on. Defendants introduced evidence in support of their plea of failure of consideration, which it is unnecessary to recite here. The jury found for the defendants. Plaintiffs moved for a new trial, because the verdict was contrary to law and evidence, and because the court charged as set out in the first head-note.
The motion was overruled, and plaintiffs excepted.]